Citation Nr: 9930919	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

This appeal arose from a January 1997 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for peripheral neuropathy.  The 
regulations at 38 C.F.R. § 3.309 (e), governing the 
adjudication of service connection for peripheral neuropathy 
due to herbicide exposure, were liberalized by changes made 
effective on November 7, 1996 and now provide a new basis for 
establishing entitlement to benefits.  Hence, the Board's 
concludes that the veteran's current claim for service 
connection for peripheral neuropathy as due to herbicide 
exposure is a separate and distinct claim on the basis of 
changed regulations thereby warranting de novo review.  38 
C.F.R. § 3.103(a) (1999).


FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from peripheral neuropathy which can be 
related to his period of service.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for peripheral neuropathy as 
secondary to exposure to herbicide agents (Agent Orange).  38 
U.S.C.A. § 5017(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1997).  Moreover, a veteran who served in Vietnam 
during the period January 9, 1962 through May 7, 1975 is 
presumed to have been exposed to certain herbicides.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6).  A 
veteran's exposure to Agent Orange will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. 
App. 164 (1999).  The presumptive diseases include acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (1999).  
Note 2 of 38 C.F.R. § 3.309(e) further defines acute and 
subacute peripheral neuropathy as meaning transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  In addition, acute and subacute 
peripheral neuropathy are required to become manifest to a 
compensable degree within one year from the last exposure.  
38 C.F.R. § 3.307(6)(ii).

The threshold question which must be answered by the Board is 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  To establish that a claim for 
service connection is well grounded, a veteran must present 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The nexus requirement may also be satisfied 
by a presumption that certain diseases manifested themselves 
within certain prescribed periods are related to service.  
Caluza, 7 Vet. App. at 506.  

In this case, the veteran asserts that he suffers from 
peripheral neuropathy as a direct result of exposure to Agent 
Orange in service.  The veteran also testified before the 
undersigned of the Board at a hearing conducted in June 1999.  
He stated that he was not currently being treated for 
peripheral neuropathy, but that he had in the past complained 
to physicians that he had numbness.  He added that that he 
initially complained of tingling in his toes in the early 
1970's to a physician who was now unavailable.  The appellant 
also testified that he had been examined by a neurologist, 
Dr. Haffar who diagnosed him as having peripheral neuropathy 
affecting his feet.  He noted that Dr. Haffar did not 
attribute his diagnosed peripheral neuropathy to Agent Orange 
exposure.  

The medical evidence of record shows that peripheral 
neuropathy was diagnosed in 1996, more than 20 years after 
service discharge.  A December 1996 report of "Evoked 
Potential Test" conducted by Ahmad Y. Haffar, M.D. indicates 
that posterior tibial somatosensory evoked response study 
results were interpreted as being abnormal due to multi-level 
abnormalities noted along posterior tibial somatosensory 
pathways distally and proximally.  He added that the diffuse 
nature of abnormalities suggested potential peripheral 
etiology for the slowing, such as peripheral neuropathy.  Dr. 
Haffar further indicated that other etiologies causing 
diffuse involvement of the peripheral nerves and the central 
somatosensory pathways could not be excluded from this study 
alone, and that these abnormalities should be incorporated 
with the total clinical presentation of the patient.  The 
evidence further reflects that peripheral neuropathy, but not 
acute or subacute peripheral neuropathy, has been diagnosed.  

Since no competent medical evidence has been introduced into 
the record that establishes that the veteran has acute or 
subacute peripheral neuropathy, as defined by the 
regulations, he may not rely on the provision set forth in 38 
C.F.R. § 3.309(e) to satisfy the nexus requirement.  
Moreover, there is no competent medical evidence or opinion 
which establishes a nexus between the veteran's peripheral 
neuropathy and exposure to herbicides in service.  

The only evidence presented by the veteran that tends to show 
a connection between peripheral neuropathy and his service 
are his own statements.  In this case, the veteran has 
alleged that he had a continuity of symptomatology; however, 
his statements could not be considered competent evidence 
that relates his present conditions to such symptomatology.  
The veteran's lay statement, without supporting competent 
medical evidence, is not sufficient to establish a well-
grounded claim for service connection for peripheral 
neuropathy.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the claim for 
service connection for peripheral neuropathy as secondary to 
exposure to herbicide agents is not well grounded and is 
denied.

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for peripheral neuropathy as secondary to 
exposure to herbicide agents (Agent Orange) is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

